Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn based of statement that the prior art of Sabesan does not qualify as prior art because it falls under the prior art exception provided in 35 U.S.C. §102 (b)(2)(C).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 31-35, 39, 74-75, 77, 79-80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnes et al. (US 20090276025), cited previously, in view of Cholette (US 20100114227).
Regarding claim 1, Burnes discloses assessing a patient’s suitability for receiving a vagus nerve stimulation therapy (Section 0055, 0086, lead may be intra, extra, or transvascularly placed proximate the nerve tissue and electrodes on lead may deliver test stimulation pulses to the nerve tissue in order to test the placement of lead within patient relative to the nerve tissue. Various physiological signals may be observed to measure the efficacy of the test stimulation, and thereby the need to reposition lead relative the target nerve tissue. In some examples, test treatment efficacy may be indicated by, e.g., ECG, heart rate, blood pressure, blood flow, blood oxygen content, blood biomarker content, cardiac output, and/or breathing, of patient. Additionally, T-wave morphology, heart rate variability, contractility, and atrioventricular (AV) intervals may be observed as an indication of test treatment efficacy. Electrical stimulation of vagus nerve may be useful in treating, not only heart failure and arrhythmia conditions, but also various other conditions including, e.g., depression, epilepsy, and various gastrointestinal conditions. To determine the need for and/or response to nerve tissue stimulation according to methods and systems disclosed herein, ECG, heart rate, blood pressure, blood flow, cardiac output, and/or breathing, for instance, of patient can be sensed), comprising: receiving a criterion regarding the patient’s suitability for receiving the vagus nerve stimulation therapy (Sections 0055, 0086, lead may be intra, extra, or transvascularly placed proximate the nerve tissue and electrodes on lead may deliver test stimulation pulses to the nerve tissue in order to test the placement of lead within patient relative to the nerve tissue. Various physiological signals may be observed to measure the efficacy of the test stimulation, and thereby the need to reposition lead relative the target nerve tissue. In some examples, test treatment efficacy may be indicated by, e.g., ECG, heart rate, blood pressure, blood flow, blood oxygen content, blood biomarker content, cardiac output, and/or breathing, of patient. Additionally, T-wave morphology, heart rate variability, contractility, and atrioventricular (AV) intervals may be observed as an indication of test treatment efficacy. Electrical stimulation of vagus nerve may be useful in treating, not only heart failure and arrhythmia conditions, but also various other conditions including, e.g., depression, epilepsy, and various gastrointestinal conditions. To determine the need for and/or response to nerve tissue stimulation according to methods and systems disclosed herein, ECG, heart rate, blood pressure, blood flow, cardiac output, and/or breathing, for instance, of patient can be sensed ); controlling a stimulation device 26 to provide stimulation to a vagus nerve of the patient; receiving, from a sensor, response data indicative of a physiological response of the patient to the stimulation of the vagus nerve (section 0064, Electrical stimulator may also be referred to as an implantable neurostimulator ("INS") . INS  may be any suitable implantable medical device (IMD) that includes a signal generator that generates electrical stimulation signals that may be delivered via one or more electrodes on lead to a nerve tissue site of patient); and determining the patient’s suitability for receiving the vagus nerve stimulation therapy based on the criterion and the physiological response of the patient to the stimulation (Sections 0055, 0086, lead may be intra, extra, or transvascularly placed proximate the nerve tissue and electrodes on lead may deliver test stimulation pulses to the nerve tissue in order to test the placement of lead within patient relative to the nerve tissue. Various physiological signals may be observed to measure the efficacy of the test stimulation, and thereby the need to reposition lead relative the target nerve tissue. In some examples, test treatment efficacy may be indicated by, e.g., ECG, heart rate, blood pressure, blood flow, blood oxygen content, blood biomarker content, cardiac output, and/or breathing, of patient. Additionally, T-wave morphology, heart rate variability, contractility, and atrioventricular (AV) intervals may be observed as an indication of test treatment efficacy. Electrical stimulation of vagus nerve may be useful in treating, not only heart failure and arrhythmia conditions, but also various other conditions including, e.g., depression, epilepsy, and various gastrointestinal conditions. To determine the need for and/or response to nerve tissue stimulation according to methods and systems disclosed herein, ECG, heart rate, blood pressure, blood flow, cardiac output, and/or breathing, for instance, of patient can be sensed). 
However, Burnes does not disclose the response criterion being a screening parameter comprising at least one of a heart rate change threshold or a heart rate variability threshold. Cholette discloses the response criterion being a screening parameter comprising at least one of a heart rate change threshold or a heart rate variability threshold (Figs. 6-7, section 0048, So long as the patient heart rate does not exceed the programmed tolerance threshold, VNS is delivered within Mode 1 to mitigate heart failure without reducing heart rate. This is achieved, as already explained, by setting VNS parameters to values below their corresponding heart rate reduction thresholds. If heart rate exceeds the tolerance threshold, VNS is instead delivered within Mode 2 to mitigate heart failure while also reducing heart rate). This allows for vagus nerve stimulation be applied to the appropriate patient. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Burnes by adding a screening parameter as taught by Cholette in order to facilitate vagus nerve stimulation be applied to the appropriate patient.
Concerning claim 2,  Burnes discloses the stimulation device includes a lead 29 having at least one electrode 228 endovascularly positioned within a lumen of a vein 158 proximate a portion of the vagus nerve 150 (Fig. 9, section 0102, Sensor is connected to the distal end of catheter and is configured to detect the relative position of vagus nerve outside of jugular vein, as well as electrode on lead within the lumen of vein), wherein the stimulation device provides the stimulation transvascularly through a wall of the vein (Section 0106, electrical stimulation may be delivered to vagus nerve through the wall of the lumen of vein via electrode, a portion of lead extending away from a distal end toward which electrode is arranged may be connected, e.g., transcutaneously to an external neurostimulation device that is configured to deliver electrical stimulation to the target nerve tissue, e.g., vagus nerve while lead and electrode are being positioned relative thereto within vein. After lead is connected to the neurostimulator, the device, either automatically or as partially or completely commanded by a programmer, such as programmer, may deliver electrical stimulation therapy to and/or receive sensor feedback from vagus nerve through electrode).
Regarding claim 4, Burnes the stimulation device includes an external stimulation device 24 positioned outside a body of the patient and provides the stimulation through a skin of the patient (Figs. 1, 3, section 0081, A user may use programmer to select therapy programs (e.g., sets of stimulation parameters), generate new therapy programs, modify therapy programs through individual or global adjustments or transmit the new programs to IMD (FIG. 1A). The therapy programs may be for either or both cardiac therapy module and neurostimulation module).
With respect to claim 31, Burnes discloses assessing a patient’s suitability for receiving a vagus nerve stimulation therapy (Section 0055, lead may be intra, extra, or transvascularly placed proximate the nerve tissue and electrodes on lead may deliver test stimulation pulses to the nerve tissue in order to test the placement of lead within patient relative to the nerve tissue. Various physiological signals may be observed to measure the efficacy of the test stimulation, and thereby the need to reposition lead relative the target nerve tissue. In some examples, test treatment efficacy may be indicated by, e.g., ECG, heart rate, blood pressure, blood flow, blood oxygen content, blood biomarker content, cardiac output, and/or breathing, of patient. Additionally, T-wave morphology, heart rate variability, contractility, and atrioventricular (AV) intervals may be observed as an indication of test treatment efficacy), comprising: receiving a criterion regarding a patient’s suitability for receiving the vagus nerve stimulation therapy; receiving a characteristic of the patient; comparing the characteristic to the criterion (Section 0055, lead may be intra, extra, or transvascularly placed proximate the nerve tissue and electrodes on lead may deliver test stimulation pulses to the nerve tissue in order to test the placement of lead within patient relative to the nerve tissue. Various physiological signals may be observed to measure the efficacy of the test stimulation, and thereby the need to reposition lead relative the target nerve tissue. In some examples, test treatment efficacy may be indicated by, e.g., ECG, heart rate, blood pressure, blood flow, blood oxygen content, blood biomarker content, cardiac output, and/or breathing, of patient. Additionally, T-wave morphology, heart rate variability, contractility, and atrioventricular (AV) intervals may be observed as an indication of test treatment efficacy); and classifying the patient as one of a plurality of patient classes using the comparison (section 0045, 0086, delivery of electrical stimulation to a nerve tissue site may provide cardiac benefits to patient. For example, delivery of electrical stimulation to a peripheral nerve tissue site by IMD may help treat heart failure. In addition, delivery of electrical stimulation to a nerve of patient may help reduce or eliminate cardiovascular conditions such as bradycardia, tachycardia, unhealthy cardiac contractions, ischemia, inefficient heart pumping, inefficient collateral circulation of heart or cardiac muscle trauma, To determine the need for and/or response to nerve tissue stimulation according to methods and systems disclosed herein, ECG, heart rate, blood pressure, blood flow, cardiac output, and/or breathing, for instance, of patient can be sensed. Such patient feedback information can be gleaned from, e.g., clinician observation, as well as employing one of implantable cardiac device), wherein each patient class is associated with a different level of suitability for receiving the vagus nerve stimulation therapy (Section 0055, lead may be intra, extra, or transvascularly placed proximate the nerve tissue and electrodes on lead may deliver test stimulation pulses to the nerve tissue in order to test the placement of lead within patient relative to the nerve tissue. Various physiological signals may be observed to measure the efficacy of the test stimulation, and thereby the need to reposition lead relative the target nerve tissue. In some examples, test treatment efficacy may be indicated by, e.g., ECG, heart rate, blood pressure, blood flow, blood oxygen content, blood biomarker content, cardiac output, and/or breathing, of patient. Additionally, T-wave morphology, heart rate variability, contractility, and atrioventricular (AV) intervals may be observed as an indication of test treatment efficacy).
However, Burnes does not disclose the response criterion being a screening parameter comprising at least one of a heart rate change threshold or a heart rate variability threshold. Cholette discloses the response criterion being a screening parameter comprising at least one of a heart rate change threshold or a heart rate variability threshold (Figs. 6-7, section 0048, So long as the patient heart rate does not exceed the programmed tolerance threshold, VNS is delivered within Mode 1 to mitigate heart failure without reducing heart rate. This is achieved, as already explained, by setting VNS parameters to values below their corresponding heart rate reduction thresholds. If heart rate exceeds the tolerance threshold, VNS is instead delivered within Mode 2 to mitigate heart failure while also reducing heart rate). This allows for vagus nerve stimulation be applied to the appropriate patient. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Burnes by adding a screening parameter as taught by Cholette in order to facilitate vagus nerve stimulation be applied to the appropriate patient.
Regarding claim 32, Burnes discloses providing, on a display device, an indication of the patient’s suitability for receiving the vagus nerve stimulation therapy based on the patient class of the patient (section 0081, A clinician, e.g., may interact with programmer via user interface, which may include a display to present a graphical user interface to a user, and a keypad or another mechanism for receiving input from a user).
Concerning claim 33, Burnes discloses classifying the patient as a member of a first patient class (chronic stimulation) in response to determining the value is greater than the threshold value; and classifying the patient as a member of a second patient class (adjust electrode) in response to determining the value is less than the threshold value (section 0108, the nerve tissue stimulation meets or exceeds the threshold efficacy, lead and electrode may be chronically deployed within jugular vein adjacent vagus nerve. On the other hand, if the nerve stimulation delivered by electrode does not provide the threshold level of efficacy in relieving the symptoms of patient, catheter and electrode may be repositioned within jugular vein to improve the location of the components, in particular electrode 228 with respect to vagus nerve).
Regarding claim 34, Burnes discloses the invention substantially as claimed however does not show comparing the characteristic to the criterion comprises comparing a value of the characteristic to a first threshold and a second threshold of the criterion, wherein the first threshold is greater than the second threshold. Cholette discloses comparing the characteristic to the criterion comprises comparing a value of the characteristic to a first threshold and a second threshold of the criterion, wherein the first threshold is greater than the second threshold (Figs. 6-7, section 0048, So long as the patient heart rate does not exceed the programmed tolerance threshold, VNS is delivered within Mode 1 to mitigate heart failure without reducing heart rate. This is achieved, as already explained, by setting VNS parameters to values below their corresponding heart rate reduction thresholds. If heart rate exceeds the tolerance threshold, VNS is instead delivered within Mode 2 to mitigate heart failure while also reducing heart rate). This allows for proper therapy to be delivered to a patient. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Burnes by adding comparing a value of the characteristic to a first threshold and a second threshold of the criterion, wherein the first threshold is greater than the second threshold as taught by Cholette in order to facilitate proper therapy to be delivered to a vagus nerve of a patient.
Concerning claim 35, Burnes in view of Cholette, specifically Cholette discloses determining the patient is in a first patient class for which the vagus nerve stimulation
therapy is likely to be successful in response to determining the value is greater than the first threshold; and determining the patient is in a second patient class for which the vagus nerve stimulation therapy is unlikely to be successful in response to determining the value is less than the second threshold ( Figs. 6-7, section 0048, So long as the patient heart rate does not exceed the programmed tolerance threshold, VNS is delivered within Mode 1 to mitigate heart failure without reducing heart rate. This is achieved, as already explained, by setting VNS parameters to values below their corresponding heart rate reduction thresholds. If heart rate exceeds the tolerance threshold, VNS is instead delivered within Mode 2 to mitigate heart failure while also reducing heart rate). This allows for proper therapy to be delivered to a vagus nerve of a patient.
Regarding claim 39, Burnes discloses the characteristic is assigned a first value in response to the characteristic satisfying the criterion, and wherein the characteristic is assigned a second value in response to the characteristic not satisfying the criterion (section 0045, 0086, delivery of electrical stimulation to a nerve tissue site may provide cardiac benefits to patient. For example, delivery of electrical stimulation to a peripheral nerve tissue site by IMD may help treat heart failure. In addition, delivery of electrical stimulation to a nerve of patient may help reduce or eliminate cardiovascular conditions such as bradycardia, tachycardia, unhealthy cardiac contractions, ischemia, inefficient heart pumping, inefficient collateral circulation of heart or cardiac muscle trauma, To determine the need for and/or response to nerve tissue stimulation according to methods and systems disclosed herein, ECG, heart rate, blood pressure, blood flow, cardiac output, and/or breathing, for instance, of patient can be sensed. Such patient feedback information can be gleaned from, e.g., clinician observation, as well as employing one of implantable cardiac device).
Concerning claim 74, Burnes discloses a stimulation device 16, 26; and a computer-readable storage medium 102 having stored thereon instructions (Fig. 2, section 0068,  memory includes cardiac programs that cardiac therapy module uses for generating cardiac rhythm therapy for delivery to heart, and neurostimulation programs that neurostimulation module uses for generating neurostimulation therapy for delivery to target tissue site), which, when read by a computer, cause the computer to perform the following steps: receiving a criterion regarding the patient’s suitability for receiving the vagus nerve stimulation therapy (section 0045, 0086, delivery of electrical stimulation to a nerve tissue site may provide cardiac benefits to patient. For example, delivery of electrical stimulation to a peripheral nerve tissue site by IMD may help treat heart failure. In addition, delivery of electrical stimulation to a nerve of patient may help reduce or eliminate cardiovascular conditions such as bradycardia, tachycardia, unhealthy cardiac contractions, ischemia, inefficient heart pumping, inefficient collateral circulation of heart or cardiac muscle trauma, To determine the need for and/or response to nerve tissue stimulation according to methods and systems disclosed herein, ECG, heart rate, blood pressure, blood flow, cardiac output, and/or breathing, for instance, of patient can be sensed. Such patient feedback information can be gleaned from, e.g., clinician observation, as well as employing one of implantable cardiac device); controlling the stimulation device to provide stimulation to a vagus nerve of the patient, receiving, from a sensor, response data indicative of a physiological response of the patient to the stimulation of the vagus nerve (section 0064, Electrical stimulator may also be referred to as an implantable neurostimulator ("INS"). INS  may be any suitable implantable medical device (IMD) that includes a signal generator that generates electrical stimulation signals that may be delivered via one or more electrodes on lead to a nerve tissue site of patient); and determining the patient’s suitability for receiving the vagus nerve stimulation therapy based on the criterion and the physiological response of the patient to the stimulation (Section 0055, lead may be intra, extra, or transvascularly placed proximate the nerve tissue and electrodes on lead may deliver test stimulation pulses to the nerve tissue in order to test the placement of lead within patient relative to the nerve tissue. Various physiological signals may be observed to measure the efficacy of the test stimulation, and thereby the need to reposition lead relative the target nerve tissue. In some examples, test treatment efficacy may be indicated by, e.g., ECG, heart rate, blood pressure, blood flow, blood oxygen content, blood biomarker content, cardiac output, and/or breathing, of patient. Additionally, T-wave morphology, heart rate variability, contractility, and atrioventricular (AV) intervals may be observed as an indication of test treatment efficacy).
However, Burnes does not disclose the response criterion being a screening parameter comprising at least one of a heart rate change threshold or a heart rate variability threshold. Cholette discloses the response criterion being a screening parameter comprising at least one of a heart rate change threshold or a heart rate variability threshold (Figs. 6-7, section 0048, So long as the patient heart rate does not exceed the programmed tolerance threshold, VNS is delivered within Mode 1 to mitigate heart failure without reducing heart rate. This is achieved, as already explained, by setting VNS parameters to values below their corresponding heart rate reduction thresholds. If heart rate exceeds the tolerance threshold, VNS is instead delivered within Mode 2 to mitigate heart failure while also reducing heart rate). This allows for vagus nerve stimulation be applied to the appropriate patient. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Burnes by adding a screening parameter as taught by Cholette in order to facilitate vagus nerve stimulation be applied to the appropriate patient.
With respect to claim 75, Burnes discloses the stimulation device includes a lead having at least one electrode configured to be endovascularly positioned within a lumen of a vein proximate a portion of the vagus nerve (Fig. 9, section 0102, Sensor is connected to the distal end of catheter and is configured to detect the relative position of vagus nerve outside of jugular vein, as well as electrode on lead within the lumen of vein), wherein the stimulation device is configured to provide the stimulation transvascularly through a wall of the vein (Section 0106, electrical stimulation may be delivered to vagus nerve through the wall of the lumen of vein via electrode, a portion of lead extending away from a distal end toward which electrode is arranged may be connected, e.g., transcutaneously to an external neurostimulation device that is configured to deliver electrical stimulation to the target nerve tissue, e.g., vagus nerve while lead and electrode are being positioned relative thereto within vein. After lead is connected to the neurostimulator, the device, either automatically or as partially or completely commanded by a programmer, such as programmer, may deliver electrical stimulation therapy to and/or receive sensor feedback from vagus nerve through electrode).
Concerning claim 77, Burnes discloses the stimulation device includes an external stimulation device configured to be positioned outside a body of the patient and to provide the stimulation through a skin of the patient (Figs. 1A, 3, section 0081, 0084, A user may use external programmer to select therapy programs (e.g., sets of stimulation parameters), generate new therapy programs, modify therapy programs through individual or global adjustments or transmit the new programs to IMD. The therapy programs may be for either or both cardiac therapy module and neurostimulation module, Telemetry module may also be configured to communicate with another computing device via wireless communication techniques, or direct communication through a wired connection. Examples of local wireless communication techniques that may be employed to facilitate communication between programmer 24 and another computing device include RF communication according to the 802.11 or Bluetooth specification sets, infrared communication, e.g., according to the IrDA standard, or other standard or proprietary telemetry protocols).
Regarding claim 79, Burnes discloses controlling the stimulation device to provide the stimulation according to a predefined stimulation protocol (section 0064, Electrical stimulator may also be referred to as an implantable neurostimulator ("INS"). INS  may be any suitable implantable medical device (IMD) that includes a signal generator that generates electrical stimulation signals that may be delivered via one or more electrodes on lead to a nerve tissue site of patient); and/or providing, on a display device, an indication of the patient’s suitability for receiving the vagus nerve stimulation therapy, in particular, receiving a characteristic of the patient (section 0081, A clinician, e.g., may interact with programmer via user interface, which may include a display to present a graphical user interface to a user, and a keypad or another mechanism for receiving input from a user); and determining the patient’s suitability for receiving the vagus nerve stimulation therapy based on the criterion, the physiological response of the patient to the stimulation, and the characteristic of the patient, wherein, in particular, the indication of the patient’s suitability includes a composite score based on the physiological response and the characteristic of the patient relative to the criterion (Section 0055, 0086, lead may be intra, extra, or transvascularly placed proximate the nerve tissue and electrodes on lead may deliver test stimulation pulses to the nerve tissue in order to test the placement of lead within patient relative to the nerve tissue. Various physiological signals may be observed to measure the efficacy of the test stimulation, and thereby the need to reposition lead relative the target nerve tissue. In some examples, test treatment efficacy may be indicated by, e.g., ECG, heart rate, blood pressure, blood flow, blood oxygen content, blood biomarker content, cardiac output, and/or breathing, of patient. Additionally, T-wave morphology, heart rate variability, contractility, and atrioventricular (AV) intervals may be observed as an indication of test treatment efficacy, to determine the need for and/or response to nerve tissue stimulation according to methods and systems disclosed herein, ECG, heart rate, blood pressure, blood flow, cardiac output, and/or breathing, for instance, of patient can be sensed).
Concerning claim 80, Burnes discloses the characteristic is at least one of received or measured using non-invasive methods, and wherein the characteristic includes an indication of at least one of autonomic dysfunction, heart rate variability, inflammation, left ventricular ejection fraction, brain natriuretic peptide, existing cardiac resynchronization therapy, heart failure etiology, resting heart rate, nocturnal heart rate, health index, dyssynchrony, potential for improvement, severity of heart failure or age (section 0086, to determine the need for and/or response to nerve tissue stimulation according to methods and systems disclosed herein, ECG, heart rate, blood pressure, blood flow, cardiac output, and/or breathing, for instance, of patient can be sensed).
Claims 3 and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnes et al. (US 20090276025) cited previously, Cholette (US 20100114227), cited previously, and further in view of Weinberg et al. (US 20030078623), cited previously. 
Regarding claims 3 and 76, Burnes in view of Cholette, specifically Burnes discloses the invention substantially as claimed however does not show the vein includes an azygos vein, and the portion of the vagus nerve includes cardiac fascicles that branch from the vagus nerve. Weinberg discloses the vein includes an azygos vein, and the portion of the vagus nerve includes cardiac fascicles that branch from the vagus nerve (Section 0134, positioning of an electrode portion of a vagal lead in an appropriate vessel, such as, but not limited to, the azygos vein, adjusts vagal stimulation parameters (i.e., amplitude, pulse width and frequency). A sensing step senses cardiac activity, such as atrial heart rate). This allows for proper stimulation of the vagus nerve in order to deliver proper cardiac therapy. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Burnes in view of Cholette by adding vein includes an azygos vein, and the portion of the vagus nerve includes cardiac fascicles that branch from the vagus nerve as taught by Weinberg in order to facilitate proper stimulation of the vagus nerve in order to deliver proper cardiac therapy.
Claim Objections
Claims 5, 78  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792